DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments titled Remarks of 8/8/2022 with respect to the 35 U.S.C. § 103 rejections of claim(s) 1, 3-4, 6-9, 11-16, and 18-20 on pages 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9, 13-15, and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (US 2016/0147826; already of record), in view of Baselau et al. (US 2016/0313130; already of record), further in view of Yagasaki (US 2021/0366281).

Regarding claim 1, Mishra discloses:
A method, comprising:
receiving, by a device, location information of a point of interest (Paragraph [0045]);
determining, by the device and using map data, a geographical coordinate of the point
of interest based on the location information, and a first routable attribute of the point of interest (Paragraph [0046], i.e. location information, e.g. a relationship between the geographical coordinate and a road segment nearest to the geographical coordinate);
determining, by the device and using updated map data, a second routable attribute of the point of interest based on the geographical coordinate (Paragraph [0046], i.e. physical address), 
   	   wherein the first routable attribute and the second routable attribute include one or more of a physical address associated with the geographical coordinate or a relationship between the geographical coordinate and a road segment nearest to the geographical coordinate (Paragraph [0046], i.e. physical address or GPS coordinate),
   wherein the updated map data is updated relative to the map data (Paragraph [0045],
 i.e. updating mapping based on user submissions), and
…
   	causing, by the device, an action to be performed based on the aggregate score (Paragraph [0031], i.e. updating the location based on statistical analysis of multiple search requests).
	Mishra does not explicitly teach:
	…
identifying, by the device, a shift in the point of interest between the map data and the 
updated map data,
   wherein the shift in the point of interest is identified based on an inconsistency
between the first routable attribute and the second routable attribute;
determining, by the device and when the shift in the point of interest is identified, an aggregate score based on the inconsistency; and
	…
	However, Mishra suggests:
…
determining, by the device and when the shift in the point of interest is identified, an aggregate score based on the inconsistency (Paragraphs [0031] and [0046], i.e. updating and refining the location multiple times due to inconsistencies found, i.e. scored, based on statistical analysis of an aggregate of search requests from multiple user devices); and
	…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate the teachings of determining, by the device and when the shift in the point of interest is identified, an aggregate score based on the inconsistency, as inferred by Mishra. Doing so would help maintain and access up-to-date, accurate, and reliable information for use in providing services or when responding to enquiries concerning points of interest, as suggested by Mishra (Abstract; Paragraphs [0001] and [0002]).
Mishra does not disclose nor suggest:
…
wherein the road segment is identified, from a plurality of road segments and for each of the map data and the updated map data, based on selecting the road segment with a shortest distance between the geographical coordinate and a reference point on the road segment nearest to the geographical coordinate;
determining, by the device and based on a difference between first bearing information 
associated with the first routable attribute and second bearing information associated with the second routable attribute, an inconsistency between the first routable attribute and the second routable attribute, wherein the first bearing information and the second bearing information are associated with the point of interest;
identifying, by the device and based on determining the difference between the first 
bearing information and the second bearing information, a shift in the point of interest between the map data and the updated map data;   
…

However in the same field of endeavor, Baselau teaches a method of resolving a point location from a location reference (Abstract) and more specifically:
…
wherein the road segment is identified, from a plurality of road segments and for each of the map data and the updated map data, based on selecting the road segment with a shortest distance between the geographical coordinate and a reference point on the road segment nearest to the geographical coordinate (Paragraphs [0051] and [0057], i.e. closest road segment to a point);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate the teachings of …wherein the road segment is identified, from a plurality of road segments and for each of the map data and the updated map data, based on selecting the road segment with a shortest distance between the geographical coordinate and a reference point on the road segment nearest to the geographical coordinate;…, as taught by Baselau. Doing so would successfully resolve a point location from a location reference, as recognized by Baselau (Paragraphs [0013] and [0014]).
The combination of Mishra and Baselau does not teach:
…
determining, by the device and based on a difference between first bearing information 
associated with the first routable attribute and second bearing information associated with the second routable attribute, an inconsistency between the first routable attribute and the second routable attribute, wherein the first bearing information and the second bearing information are associated with the point of interest;
identifying, by the device and based on determining the difference between the first 
bearing information and the second bearing information, a shift in the point of interest between the map data and the updated map data;   
…

However in the same field of endeavor, Yagasaki teaches generation processing of a map that can be used by a moving object or a user (Paragraph [0001]) and more specifically:
…
determining, by the device and based on a difference between first bearing information 
associated with the first routable attribute and second bearing information associated with the second routable attribute, an inconsistency between the first routable attribute and the second routable attribute, wherein the first bearing information and the second bearing information are associated with the point of interest (Figs. 11 and 12; Paragraphs [0125]-[0128], i.e. eliminating a deviation based on the azimuth of a point of intertest between the two maps, i.e. private and public maps, via the shifter) 
identifying, by the device and based on determining the difference between the first 
bearing information and the second bearing information, a shift in the point of interest between the map data and the updated map data (Figs. 11 and 12; Paragraphs [0125]-[0128] and [0137], i.e. eliminating a deviation based on the azimuth of a reference point, i.e. point of intertest, between two maps, i.e. private and public maps, via the shifter);   
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate the teachings of … determining, by the device and based on a difference between first bearing information associated with the first routable attribute and second bearing information associated with the second routable attribute, an inconsistency between the first routable attribute and the second routable attribute, wherein the first bearing information and the second bearing information are associated with the point of interest; identifying, by the device and based on determining the difference between the first bearing information and the second bearing information, a shift in the point of interest between the map data and the updated map data;…, as taught by Yagasaki. Doing so would enable flexible driving control for autonomous vehicles , as recognized by Yagasaki (Paragraph [0006]-[0010]).

Regarding claim 6, the combination of Mishra, Baselau, and Yagasaki teaches the method of claim 1. Mishra further discloses:
wherein causing the action to be performed comprises:
generating a shift report based on the shift in the point of interest and the aggregate score (Paragraph [0071], i.e. a shift report is notification or request to update location information of a POI);
transmitting the shift report to a client device (Paragraph [0071], i.e. a notification or request to update location information of a POI);
receiving, from the client device, a request to modify one or more of the physical address of the point of interest or the geographical coordinate of the point of interest (Paragraph [0071], i.e. a notification or request  to update location information of a POI); and
   modifying the updated map data according to the request (Paragraph [0071], i.e. the communication module 303 may receive a request or notification from the UEs 101, the service providers 105, the content providers 107, and/or other elements of the system 100 to analyze, verify, and potentially update information related to one or more POIs).

Regarding claim 7, the combination of Mishra, Baselau, and Yagasaki teaches the method of claim 1. Mishra further discloses:
wherein causing the action to be performed comprises:
comparing the aggregate score with a threshold (Paragraph [0031], i.e. the threshold being the potential accuracy of location information for an unverified POI based on statistical analysis, e.g. distribution, frequency, etc., of a multitude of search requests, from a plurality of users); and
modifying, when the aggregate score satisfies the threshold, the updated map data according to the shift in the point of interest (Paragraph [0031], i.e. updating the location based on statistical analysis of multiple search requests).

Regarding claim 8, the combination of Mishra, Baselau, and Yagasaki teaches the method of claim 1. Mishra further discloses:
wherein causing the action to be performed comprises:
comparing the aggregate score with a threshold (Paragraph [0031], i.e. the threshold being the potential accuracy of location information for an unverified POI based on statistical analysis, e.g. distribution, frequency, etc., of a multitude of search requests, from a plurality of users);
causing the updated routing information to be used by the navigation device (Paragraphs [0031] and [0079], i.e. updating the location used for navigation directions for the navigation device).

Regarding claims 9 and 15, the claim(s) recites analogous limitations to claim(s) 1 above, and is therefore rejected on the same premise.
Regarding claim 9, Mishra further discloses:
A device, comprising:
one or more memories (Paragraph [0004]); and
one or more processors, communicatively coupled to the one or more memories (Paragraph [0004]), to:
…
Regarding claim 15, Mishra further discloses:
A non-transitory computer-readable medium storing instructions (Paragraph [0005]), the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors (Paragraph [0005]) to:
…

Regarding claim 21, the combination of Mishra, Baselau, and Yagasaki teaches the method of claim 1. The combination further teaches: wherein the first bearing information and the second bearing information are associated with bearing information between the geographical coordinate and the reference point (Yagasaki: Paragraph [0070], i.e. the coordinate and the point on the boundary line of the maps).
The motivation to combine the references is the same as stated above for claim 1.

Regarding claim 22, the combination of Mishra, Baselau, and Yagasaki teaches the method of claim 1. The combination further teaches: wherein causing the action to be performed comprises:
modifying, based on the aggregate score, the updated map data (Yagasaki: Paragraphs [0074] and [0162], i.e. flexible automatic driving); and
causing an autonomous vehicle associated with the device to be driven to the point of interest based on the modified updated map data (Yagasaki: Paragraphs [0074] and [0162], i.e. flexible automatic driving).
The motivation to combine the references is the same as stated above for claim 1.

Regarding claim 23, the combination of Mishra, Baselau, and Yagasaki teaches the method of claim 1. Mishra further discloses: wherein causing the action to be performed comprises:
modifying, based on the aggregate score, the updated map data (Paragraph [0071], i.e. notification about updated information of a POI on a map); and
providing information associated with the modified updated map data (Paragraph [0071], i.e. notification about updated information of a POI on a map).
The motivation to combine the references is the same as stated above for claim 1.

Regarding claims 13 and 18, the claim(s) recite analogous limitations to claim(s) 6 above, and are therefore rejected on the same premise.

Regarding claims 14 and 20, the claim(s) recite analogous limitations to claim(s) 8 above, and are therefore rejected on the same premise.

Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 7 above, and is therefore rejected on the same premise.

Regarding claims 24 and 26, the claim(s) recite analogous limitations to claim(s) 21 above, and are therefore rejected on the same premise.

Regarding claim 25, the claim(s) recites analogous limitations to claim(s) 23 above, and is therefore rejected on the same premise.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mishra, Baselau, and Yagasaki as applied to claims 1 and 15 above, and in view of Iyer et al. (US 10837191, hereinafter Iyer; already or record), further in view of Shashua et al. (US 9939813, hereinafter Shashua; already of record).

Regarding claim 5, the combination of Mishra, Baselau, and Yagasaki teaches method of 
claim 1. Mishra does not explicitly teach:
wherein the inconsistency is a first inconsistency, wherein determining the aggregate score comprises:
determining a first score based on the first inconsistency; 
determine a second score based on whether a second inconsistency in the physical address of the point of interest is identified, 
determining a third score based on whether a third inconsistency in a distance between the geographical coordinate and the reference point is identified; and
determining the aggregate score based on a combination of the first score, the second score, and the third score.
However Mishra suggests/infers:
wherein determining the aggregate score comprises:
…
determine a second score based on whether an inconsistency in the physical address of the point of interest is identified (Paragraph [0031] and [0046], i.e. updating and refining the location multiple times due to inconsistencies, e.g. concerning a physical address, found, i.e. scored, based on statistical analysis of an aggregate of search requests from multiple user devices), 
determining a third score based on whether a third inconsistency in a distance between the geographical coordinate and the reference point is identified (Paragraph [0031] and [0046], i.e. updating and refining the location multiple times due to inconsistencies, e.g. concerning GPS coordinates, found, i.e. scored, based on statistical analysis of an aggregate of search requests from multiple user devices);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate the teachings of …determine a second score based on whether a second inconsistency in the physical address of the point of interest is identified, determining a third score based on whether a third inconsistency in a distance between the geographical coordinate and the reference point is identified; and…, as inferred by Mishra. Doing so would help maintain and access up-to-date, accurate, and reliable information for use in providing services or when responding to enquiries concerning points of interest, as recognized by Mishra (Abstract; Paragraphs [0001] and [0002]).

Mishra neither teaches nor suggest/infers:
wherein the inconsistency is a first inconsistency, wherein determining the aggregate score comprises:
determining a first score based on the first inconsistency;
…
However in the same field of endeavor, Iyer teaches:
wherein the inconsistency is a first inconsistency, wherein determining the aggregate score comprises: determining a first score based on the first inconsistency; (Figs. 2A and. 5 Elements 508, 510, and 512; Col. 9 Lines 15-31; Col. 20 Lines 30-52, i.e. checking the SLAM data to determine if the actual bearing is inconsistent with the predicted bearing and flagging or scoring and updating when inconsistencies are present); 
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate wherein the inconsistency is a first inconsistency, wherein determining the aggregate score comprises: determining a first score based on the first inconsistency; …, as taught by Iyer. Doing so would allow for a head mounted display to map its location relative to the distance and bearing of various landmarks and update when necessary, as recognized by Iyer (Col. 3 Lines 25-28; Col. 3 Line 55 – Col. 4 Line 13).

The combination of  Mishra, Baselau, Yagasaki, and Iyer does not teach:
…
determining the aggregate score based on a combination of the first score, the second score, and the third score.
However in the same field of endeavor, Shashua teaches a system for determining a location of a landmark for use in navigation of an autonomous vehicle (Abstract) and more specifically:
…
determining the aggregate score based on a combination of the first score, the second score, and the third score (Col. 4 Lines 1-16; Col. 203 Line 62 – Col. 204 Line 19, i.e. an aggregate score based on the confidence level of the road information acquired combining the previously stated inconsistencies across the multiple inputs from a plurality of vehicles used to update the data model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate …determining the aggregate score based on a combination of the first score, the second score, and the third score, as taught by Shashua. Doing so would allow for one or more autonomous vehicles to use the data for navigation, as recognized by Shashua (Col. 4 Lines 1-16). 

Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 5 above, and is therefore rejected on the same premise.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mishra, Baselau, and Yagasaki as applied to claim 9 above, and further in view of Kreft (US 10509810; already of record).

Regarding claim 10, the combination of Mishra, Baselau, and Yagasaki teaches the 
device of claim 9. The combination of Mishra, Baselau, and Yagasaki does not teach:
wherein the one or more processors, when determining the geographical coordinate, are
to:
geocode a physical address of the point of interest to determine the geographical coordinate.
However in the same field of endeavor, Kreft teaches a method for updating a computer generated may including providing tools for a user to draw building outlines on the map, and move icons that are associated with the building to points near on inside the new outline (Abstract) and more specifically:
wherein the one or more processors, when determining the geographical coordinate, are
to:
geocode a physical address of the point of interest to determine the geographical coordinate (Col. 15 Line 64 - Col. 16 Line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mishra to incorporate wherein the one or more processors, when determining the geographical coordinate, are to: geocode a physical address of the point of interest to determine the geographical coordinate, as taught by Kreft. Doing so would allow multiple POI's with the same address or geo-location to be both viewed and selected, as recognized by Kreft (Col. 16 Lines 14-18).

Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-
892 exists, all cited references have either (a) been utilized in the above rejections for their
specific teachings (wherein relevant teachings are cited to within the prior art rejections above in
specific association with the limitation/-s that they disclose, teach, suggest, or render obvious),
(b) have significant relevance to the application as a whole (analogous art), or (c) have
significant relevance to one or more specific limitation/-s within the claims. If a cited reference
does not pre-date the effective filing date of the instant application, despite not being “prior” art,
it still represents a current state of the art that may be found useful to the Applicant. Currently, it
is the Office’s belief that the reason/-s for why a particular reference has been included in any
past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the
Examiner can provide an explanation within a future Office action and/or during a future
interview.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663           

/JAMES M MCPHERSON/Examiner, Art Unit 3663